Citation Nr: 1311393	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  04-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1984 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for degenerative arthritis and internal derangement of the left knee (left knee disorder) and degenerative arthritis, patellar subluxation, and internal derangement of the right knee (right knee disability).  The decision was confirmed in a September 2003 rating decision.  The Veteran disagreed with these rating decisions in their entirety and perfected his appeal in September 2004.

In September 2007, the Veteran's appeal was before the Board at which time it granted service connection for the right knee disability and remanded the claim for service connection for a left knee disorder so that a medical opinion addressing whether the left knee disorder had been caused or aggravated by the service-connected right knee disability could be provided.  The Board's remand was substantially complied with in that an examination was provided in October 2009 and an opinion was provided in January 2010; however, the January 2010 opinion was found by the Board to be unclear and thus inadequate.  Consequently, the Board referred the case for a Veterans Health Administration (VHA) expert medical opinion in June 2010.  An opinion was provided in September 2010.  In March 2011, the Board issued a decision denying service connection for the Veteran's left knee disorder.

The Veteran appealed the Board's March 2011 decision to the Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued an order vacating the Board's decision and remanding for further action pursuant to a Joint Motion for Remand.

In December 2012, the Veteran via his attorney submitted additional medical evidence, to wit, a medical opinion that relates his left knee disorder to his service-connected right knee disability.  This additional evidence has not previously been considered by the RO.  With respect to the effect of the submission of evidence to the Board not previously considered by the RO, the Board consults 38 C.F.R. § 20.1304 (c).  Any pertinent evidence submitted by a claimant or his/her representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the claimant or his/her representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  Id.  In the present case, the Veteran's attorney waived consideration of this new evidence by the AOJ; nevertheless, the Board finds that it may fully grant the Veteran's appeal and thus such waiver is not necessary.


FINDINGS OF FACT

1.  The Veteran's left knee disorder is currently diagnosed as diffuse degenerative arthritis with significant narrowing of the medial compartment.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran's left knee disorder is proximately due to or the result of his service-connected right knee disability.


CONCLUSION OF LAW

The Veteran's current left knee disorder is secondary to his service-connected right knee disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's left knee disorder, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Initially the Board notes that the Veteran has limited his appeal to seeking secondary service connection for his left knee disorder based upon his attorney's December 2012 submission.  Thus, the Board need not consider any other theory of entitlement at this time.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Post-service VA treatment records have shown complaints of left knee pain.  An August 2002 VA clinic note shows he complained of bilateral knee pain for four months.  X-rays taken at that time showed prominent tibial spines but otherwise was negative.  A magnetic resonance imaging (MRI) report of the left knee from November 2002 shows the Veteran's left knee had (1) tibiofemoral joint posterior subluxation and lateral subluxation of the patellofemoral joint; (2) advanced patellofemoral joint arthrosis with severe cartilage destruction along the anterior margin of the distal femur; (3) potential small osteochondral fracture in the medial tibia plateau; (4) medial meniscus tear; and (5) medial collateral ligament tear.   It was noted that the Veteran did most of his weight-bearing on his left knee.  A January 2003 VA orthopedic clinic note shows the Veteran had bilateral knee pain when ambulating with more constant pain in the last six months.  It also was mentioned that he weighed 370 pounds at that time. 

The Veteran underwent VA examination in February 2003 VA examination.  The examiner physically evaluated the left knee and gave a diagnosis of degenerative arthritis and internal derangement of the left knee, referring to the November 2002 MRI report.  As to the question of the left knee being caused by the right knee problem, the examiner opined that this is not at all likely in view of the fact that the right knee had been so little symptomatic until recently and clearly had not severely affected his gait over these years by the Veteran's report.  The examiner also appears to relate the Veteran's left knee disorder to his 15 year history of obesity since it is diseased without any history of acute events and without any indication of symptoms until recently.

In March 2003, the Veteran underwent disability examination for purposes of obtaining Social Security disability compensation.  The examiner noted that he had VA treatment records and cited to the November 2002 MRI report of the left knee as well as VA orthopedic clinic records.  The Veteran reported to the examiner his history of right knee injury and that, over the years, he had progressive stiffness in both knees until about a year prior when he began having severe pain and stiffness in both knees, at which time he sought treatment at VA.  On physical examination, the Veteran was noted to be wearing custom knee braces and to walk with a bilateral antalgic gait to and from the exam room.  He had difficulty standing from the exam chair.  Tandem walking was unsteady, and he had difficulty standing on heels and toes due to balance as well as reported knee pain.  Examination of the knees showed that they appeared to have normal anatomic alignment.  There was marked grinding and popping of the knees with passive and active range of motion.  Both knees revealed small knee effusions.  There was tenderness at the bilateral knees in the medial and lateral joint lines, and the Veteran had pain in both knees with medial and lateral stressing.  The assessment was chronic knee pain with known underlying severe chondromalacia patella as well as internal derangement of the bilateral knees in the setting of morbid obesity.  

In July 2007, a VA primary care note shows the Veteran was a walk-in with complaints of pain and instability in the left knee.  He had sudden "giving way" while walking, with no falls; and he had had pain since then, mostly medial.  There was mild swelling and he could walk with a brace, which he was wearing at the time it happened.  He also complained that he tended to overuse the left knee due to chronic pain in the right knee.  There was no distinct history of injury to the left knee but it was noted that the 2002 MRI showed a small tear in the anterior horn in the medial meniscus, as well as other abnormalities.

The Veteran had left knee surgery in October 2007 for possible loose body removal.  The surgical findings noted that no specimens were removed.  Rather the findings were that there was grade III chondromalacia of the medial femoral condyle and patella, grade II chondromalacia of the trochlea and medial tibia, and grade I softening of the lateral articular surfaces.  Also there was a torn degenerative medial meniscus, mid third.

In October 2009, the Veteran underwent another VA examination.  At the time, the Veteran reported using a brace with help in the left knee at all times and having constant knee pain rate as a 6 to 7 out of 10.  He reported physical limitations in walking, going up stairs, and squatting.  He noted that he may have more swelling in the left knee than the right but denied acute flare or changes in the past year.  After physical examination of both knees, the examiner stated that the Veteran had advanced bilateral degenerative arthritis in each knee, slightly greater on the right than left.  The examiner stated that the Veteran's weight added some stress to the knees but this was compensated for by the bracing.  In a January 2010 addendum to this report, the examiner noted that he had reviewed the claims file prior to seeing the Veteran but failed to properly comment on the relationship of the arthritis of the left knee to the right knee.  It was the orthopedist's opinion that the left knee disorder was not caused by the degenerative arthritis in the right knee but stated that, certainly, if the Veteran had a normal left knee, it would minimize the life inconvenience of the advanced arthritis in the right knee.  

As previously noted, a VHA medical opinion was obtained in September 2010.  The physician reviewed the claims file, including the history of injury to the right knee and the left knee history beginning in November 2002 with the MRI report.  The physician reviewed the opinion provided by the VA orthopedist in January 2010 and noted that it would appear that this statement would tend to indicate that the Veteran, having bilateral arthritic knee changes, is much more clinically impacted than if the arthritic changes had been limited to the right knee with a normal left knee.  The physician noted that the current diagnosis in the left knee was diffuse degenerative arthritis with significant narrowing of the medial compartment of the left knee.  It was his opinion that the left knee disorder was not incurred in or aggravated during the Veteran's military service, and that there was no direct relationship to any service-connected activities.  His opinion further stated that the left knee disorder arose after the Veteran's military service, with no direct connection to the service-connected activities.  Furthermore, it would be his opinion that the condition of the left knee was less likely aggravated by the right knee disability (less than a 50/50 probability).  

As previously discussed, the Board denied service connection for the left knee disorder in a March 2011 decision, which the Veteran appealed to the Court who vacated the Board's decision and remanded for action pursuant to a Joint Motion for Remand.  The Board notes that, in the Joint Motion for Remand, the parties agreed that the VHA medical opinion from September 2010 was sent to an incorrect address (which did not appear to be the appellant's "last known address") and that the Board failed to explain why it reached its conclusion that "the Veteran and his representative were provided with a copy and given an opportunity to respond", therapy satisfying the requirements of 38 C.F.R. § 20.903(a) that require the Board "furnish a copy of the opinion to the appellant ... and to the appellant's representative, if any."  Thus, the parties agreed that the Board's decision should be vacated and the Veteran's appeal remanded for the Board to explain the basis for its conclusion that notice was provided as required by § 20.903(a), to provide such notice to the Veteran's last known address of record, or to explain how such an error was harmless in this case.  The Board finds that, since it is able to grant the Veteran's claim based upon the new evidence submitted by his attorney in December 2012, that no action need be taken to correct any notice deficiency under § 20.903(a) caused by the Board having mailed the VHA medical opinion to the wrong address because the granting of the claim resolves any prejudice to the Veteran in such regard.

The new evidence submitted by the Veteran's attorney in December 2012 consists of a private medical opinion relating to the Veteran's claim.  The private physician indicates that she had been asked to write a medical opinion regarding the Veteran's claim for service connection for left knee degenerative disease and in doing so she had reviewed the pertinent in-service and post-service medical records from his VA claims file, as well as any relevant compensation and pension exams and hearing transcripts.  After setting forth facts from the record the private physician obviously found relevant, she opined that it is more likely than not that the Veteran's left knee degenerative disease is etiologically related to his service-connected right knee degenerative disease.  She stated that the damage to the Veteran's left knee began well before 2002 when he started having symptoms.  This is confirmed by the MRI that showed there was already degenerative damage to the left knee.  She stated that this type of damage does not happen in a matter of days or weeks or even months.  Rather it most likely was building for years.  She disagreed with the 2003 examination report that the Veteran's right knee was not symptomatic as there is documentation that he continued to have 5-6/10 pain and difficulty ambulating.  She stated that ongoing problems with ambulation and favoring of the left knee because of right knee pain/disability will cause increased stress and wear and tear on the left knee.  Therefore, in her opinion, the disability from the right knee caused the degeneration in the left knee.

This private physician also addressed the Veteran's weight, which had previously been determined by VA examiners to be the cause of his left knee degenerative changes.  In doing so, she noted that the Veteran's service records from September 13, 1988 note that he was 6 feet 4 inches tall and weighed 235 pounds, and that a December 16, 2002 medical visit noted the Veteran's weight to be 377 pounds.  She stated that the Veteran's weight mostly likely did contribute to the degenerative changes in the left knee; however, it needs to be examined as to why the Veteran gained weight and had difficulty taking it off.  She opined that it is more likely than not that because of the Veteran's right knee disability and ongoing problems with ambulation and activity that he gained excess weight and had difficulty exercising to get it off.  

In conclusion, this private physician stated that the Veteran's service-connected right knee disability contributed to his left knee degenerative changes by two mechanisms:  (1) because his antalgic gait placed undue stress upon his left knee and (2) because his right knee disability caused him to become more sedentary and therefore gain weight and be unable to exercise it off and the excess weight also placed undue stress upon his left knee.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After weighing the evidence of record, the Board finds that it is at least in equipoise and thus resolves reasonable doubt in the Veteran's favor.  The Board has already determined that the VA examination opinion given in the January 2010 addendum was inadequate as it was unclear.  Consequently, that medical opinion has little to no probative value as to the question of whether there is a relationship between the Veteran's left knee disorder and his service-connected right knee disability.

As for the February 2003 VA examination medical opinion, the Board finds its probative value is lessened as it is not based upon a review of the entire record.  Evidence subsequently added to the claims file, such as the March 2003 disability examination showing the Veteran had a bilateral antalgic gait, was not available to the examiner for consideration at that time.  The examiner also ignored evidence of record that showed the Veteran had gait disturbance when he said that the Veteran's gait had not been severely affected over these years, which statement he clearly based solely on the Veteran's reported history (although it is unclear from the report that the Veteran actually reported not having gait problems before).  (E.g., a December 2002 Primary Care note that indicates the Veteran's gait favored one leg and then the other, and it looked like he was waddling.)  

As for the September 2010 VHA medical opinion, the Board finds that this medical opinion is inadequate because the VHA physician failed to provide an opinion as to whether the Veteran's left knee disorder is caused by his service-connected right knee disability.  Rather he opined on direct service connection and, as to secondary service connection, only as to whether the left knee disorder has been aggravated by the service-connected right knee disability.  Consequently, as to the question of whether the Veteran's left knee disorder is proximately due to or the result of the service-connected right knee disability, the VHA medical opinion is nonresponsive and does not provide evidence regarding this question.

The Board finds, however, that the December 2012 private physician's medical opinion is not completely adequate either, as well as her opinion regarding the cause of the Veteran's obesity is questionable.  She dismissed the February 2003 VA examiner's statement that the right knee was not symptomatic based upon evidence that he continued to have 5-6/10 pain and difficulty ambulating.  The evidence that the Veteran reported continuing to have 5-6/10 pain, however, was from 2009, which clearly was 61/2 years after the 2003 VA examination she is trying to discredit.  She further does not appear to give much weight to the fact that the Veteran reported in 2002 when he first sought treatment of having only a four month history of pain in his knees.  Instead she attempts to question this evidence by saying that the Veteran's degenerative changes would have likely been building for years as evidenced by the MRI findings in November 2002.  The Board acknowledges that the damage to the Veteran's left knee shown on the November 2002 MRI would not have occurred within the six to seven months he had reported having pain but the fact that the Veteran failed to report symptoms for a long time before he sought treatment tends to speak against the fact that he had a gait disturbance resulting from the right knee disability long enough for it to cause the damage seen in the November 2002 MRI, which was what the February 2003 VA examiner pointed out.  

As for her opinion about the cause of the Veteran's obesity, the Board finds that she fails to account for other known factors of obesity including genetic disposition and food choices in rendering her opinion.  Furthermore, she does not mention the VA treatment records showing the Veteran underwent physical therapy in 2002 and was able to do some exercise at that time when his weight was in the 370s and that he underwent nutrition counseling at that time as well.  Despite this, subsequent VA treatment records indicate the Veteran's weight increased to as much as 430 pounds and that, with continued nutrition counseling, he was losing weight through controlling his diet as well as do some physical activity such as riding a stationary bike (although the records acknowledge he was limited in this by his bilateral knee problems).  Despite diet modifications and some exercise, the records do not show, however, that the Veteran was able to lose a significant amount of weight and was considering bariatric surgery.  (See February 2008 VA Nutrition note.)  In addition, the Board notes that the private physician failed to address that the record demonstrates that, until the beginning of 2008, the Veteran drank alcohol four or more times a week having four to five drinks at a time (see March 2008 mental health treatment note and Preventive Medicine note), and he also used one-half can of chewing tobacco per day (see March 2008 Preventive Medicine note).  Consequently, the Board finds that the probative value of the private physician's opinion is diminished as well given these problems.

Having found, however, that there are essentially inadequacies in all the medical opinions of record affecting their probative value, the Board concludes that it cannot place more probative value on one opinion over any other opinion.  Hence, the medical evidence is in equipoise as to whether the Veteran's left knee disorder is caused by (proximately due to or related to) his service-connected right knee disability.  The Board must, therefore, resolve reasonable doubt in the Veteran's favor.  In doing so, it finds that service connection for his current left knee disorder is warranted as secondary to his service-connected right knee disorder.


ORDER

Entitlement to service connection for diffuse degenerative arthritis with significant narrowing of the medial compartment of the left knee is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


